In a proceeding pursuant to CPLR article 78 to review a determination of the State Division of Housing and Community Renewal, dated April 1, 1997, which denied a petition for administrative review and affirmed an order of the District Rent Administrator dated May 31, 1996, which determined that the petitioners’ property was not subject to decontrol, and fixed the maximum collectible rent for the property, the appeal is from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), dated July 14, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly found that the respondent’s determination that the petitioners failed to submit adequate proof of structural changes or substantial alterations to warrant exemption from rent control under 9 NYCRR 2100.11 (a), was not arbitrary, capricious, or irrational (see, Matter of Salvati v Eimicke, 72 NY2d 784, 791).
The petitioners’ remaining contention is without merit. Miller, J. P., Sullivan, Friedmann and McGinity, JJ., concur.